UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                :
 SARAH EDMONDSON, et al.,                       :
                                                :
                                                    CIVIL ACTION
                                Plaintiffs,     :
                      v.                        :
                                                    NO. 20-CV-485
                                                :
 KEITH RANIERE, et. al.,                        :
                                                :
                                Defendant       :
                                                :

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned was duly admitted to practice in this case

pro hac vice on February 11, 2020 and enters his appearance on behalf of the following newly

added plaintiffs in Edmondson, et al. v. Keith Raniere, et al, as follows:

               Jessica Joan Salazar
               Souki
               Nicole
               Daniela
               Camila
               India Oxenberg
               Bonnie Piesse
               Tabitha Chapman
               Ashley McLean
               Ana Cecelia
               Anthony Ames
               Jane Doe No. 13
               Jane Does Nos. 19-26
               Jane Does Nos. 28-39
               Jane Does Nos. 47-48
               Jane Does Nos. 50-63


 Dated: September 21, 2021                          /s/ Steven M. Steingard
                                                    Steven M. Steingard
                                                    KOHN, SWIFT & GRAF, P.C.
                                                    1600 Market Street, Suite 2500
                                                    Philadelphia, PA 19103
                                                    ssteingard@kohnswift.com
                                                    215-238-1700
                                  CERTIFICATE OF SERVICE


        I, Steven M. Steingard hereby certify that on September 21, 2021, the foregoing Notice of

Appearance was filed electronically with the Court’ s ECF system, which sends electronic notice

to counsel of record for all parties.

                                                    /s/ Steven M. Steingard
                                                    Steven M. Steingard
